 

CAMBER ENERGY, INC. 8-K [cei-8k_052518.htm]

 

Exhibit 10.3

 



FIDES ENERGY LLC

 

 

VIA EMAIL: bschleizer@blackbriaradvisors.com

 

May 25, 2018

Mr. Bob Schleizer

Camber Energy, Inc.

4040 Broadway

Suite 425

San Antonio, Texas 78209

 

Re:

Terms of Engagement – Camber Energy, Inc.

 

Dear Mr. Schleizer:

 

This letter agreement (the “Agreement”) confirms the terms under which Camber
Energy Inc., (the “Company”) has engaged Fides Energy LLC (“Fides”) to provide
the Company with the services described below. This Agreement amends, replaces
and supersedes that prior letter agreement between the Company and Fides dated
December 1, 2017 for all purposes.

 

Scope Of Services

 

Louis G. Schott, through Fides, will be retained as Interim Chief Executive
Officer (“CEO”) of the Company to serve at the request of the Board of Directors
of the Company.

 

In this role, Schott will report to the Board of Directors of the Company. As
part of executing his duties, Mr. Schott will perform services typical of a CEO
of a publicly traded company such as the Company and such other services as are
reasonably requested from time to time by the Board of Directors of the Company.

 

Timing and Fees

 

The Agreement is effective as of May 25, 2018, and shall continue thereafter
from month-to-month until terminated as provided below.

 

The Services herein shall be provided for a monthly fee of $25,000. Mr. Schott
shall also be eligible for bonus compensation commensurate with his position and
services as a member of the Management Team in line with the other members of
the Company’s Management Team. The Company will also be responsible for the
reimbursement of reasonable customary and necessary expenses including
insurance, office, travel and related costs subject to the terms of the
Company’s reimbursement policies in place from time-to-time.

 

Invoices for the Services will be billed in advance monthly amounts on the 1st
day of each month and will be payable upon receipt of the invoice. It is
understood that either party to this contract may terminate the contract upon
ninety (90) days’ written notice to the other party and this Agreement shall
terminate automatically upon the death of Mr. Schott. Notwithstanding the above,
the Board of Directors of the Company may remove Mr. Schott as CEO of the
Company at any time, for any reason, provided that the Company shall be required
to continue to pay Fides the consideration due hereunder for ninety (90) days
after such termination as CEO.

 

   

 

CONFIDENTIALITY

 

During the course of Fides and Mr. Schott’s (collectively “Schott’s”)
employment, Schott will have access to various Confidential/Trade Secret
Information of the Company and information developed for the Company. For
purposes of this Agreement, the term “Confidential/Trade Secret Information” is
information that is not generally known to the public and, as a result, is of
economic benefit to the Company in the conduct of its business, and the business
of the Company’s subsidiaries. Schott and the Company agree that the term
“Confidential/Trade Secret Information” includes but is not limited to all
information developed or obtained by the Company, including its affiliates, and
predecessors, and comprising the following items, whether or not such items have
been reduced to tangible form (e.g., physical writing, computer hard drive,
disk, tape, e-mail, etc.): all methods, techniques, processes, ideas, research
and development, product designs, engineering designs, plans, models, production
plans, business plans, add-on features, trade names, service marks, slogans,
forms, pricing structures, menus, business forms, marketing programs and plans,
layouts and designs, financial structures, operational methods and tactics, cost
information, the identity of and/or contractual arrangements with suppliers
and/or vendors, accounting procedures, and any document, record or other
information of the Company relating to the above. Confidential/Trade Secret
Information includes not only information directly belonging to the Company
which existed before the date of this Agreement, but also information developed
by Schott for the Company, including its subsidiaries, affiliates and
predecessors, during the term of Schott’s employment with the Company and prior
thereto. Confidential/Trade Secret Information does not include any information
which (a) was in the lawful and unrestricted possession of Schott prior to its
disclosure to Schott by the Company, its subsidiaries, affiliates or
predecessors, or owned thereby, which shall be included in Confidential/Trade
Secret Information, (b) is or becomes generally available to the public by
lawful acts other than those of Schott after receiving it, or (c) has been
received lawfully and in good faith by Schott from a third party who is not and
has never been an employee of Schott or of the Company, its subsidiaries,
affiliates or predecessors, and who did not derive it from the Company, its
subsidiaries, affiliates or predecessors.

 

Schott agrees that its use of Confidential/Trade Secret Information is subject
to the following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public: Schott agrees that it will not publish or disclose, or allow to be
published or disclosed, Confidential/Trade Secret Information to any person
without the prior written authorization of the Company unless pursuant to or in
connection with Schott’s job duties to the Company under this Agreement or as
may be required by judicial or administrative process or by other requirements
of law; and Schott agrees that it will not remove any Confidential/Trade Secret
Information from the offices of the Company or the premises of any facility in
which the Company is performing services, except pursuant to its duties under
this Agreement. Schott further agrees, that upon request, that it shall
surrender to the Company all documents and materials in its possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of its employment with the Company,
and that he/it shall not thereafter retain any copies of any such materials.

 

CONFLICT OF INTEREST

 

During Schott’s employment with the Company, Schott must not engage in any work,
paid or unpaid, that creates an actual conflict of interest with the Company. If
the Company or Schott has any question as to the actual or apparent potential
for a conflict of interest, either shall raise the issue formally to the other,
and if appropriate and necessary the issue shall be put to the Board of the
Company for consideration and approval or non-approval, which approval or
non-approval Schott agrees shall be binding on Schott.

 

   

 

LIABILITY AND INDEMNIFICATION

 

Subject to applicable law, in no event, unless it has been finally determined by
a court having competent jurisdiction, that Schott was grossly negligent or
acted with willful misconduct or fraudulently, shall Schott be liable to the
Company or any of the Company’s officers, directors, shareholders, employees,
agents, representatives, or any third party, whether pursuant to a claim in
tort, contract or otherwise. In no event shall Schott be liable for any special,
consequential, indirect, exemplary, punitive, lost profits or similar damages
arising from the engagement or the Services. Subject to applicable law, the
Company shall indemnify, defend and hold Schott and its contract affiliates,
harmless on a current basis as incurred, from and against any and all
liabilities, losses, demands, penalties, actions, suits, costs and expenses
(including, without limitation, reasonable attorney’s fees and expenses), to
which any of the foregoing may be subject to or incur arising out of, or in
connection with the performance of Services or otherwise incident to the
engagement herein contemplated except to the extent that it is finally
determined by a court of competent jurisdiction that such damages arise directly
out of Schott’s own gross negligence or willful misconduct. The Company’s
obligations under this paragraph shall survive the termination of the engagement
herein contemplated.

 

Either party may immediately terminate this engagement upon written notice to
the other party as per the terms above provided however, Schott shall be
entitled to payment for Services provided and Expenses incurred through the
effective date of such termination in accordance with this Agreement.

 

ENTIRE AGREEMENT

 

This Agreement, including the Exhibits hereto, sets forth the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
any and all prior agreements between the Company and Schott, whether written or
oral, relating to any or all matters covered by and contained or otherwise dealt
with in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Schott’s employment, express or implied, other than to
the extent expressly provided for herein.

 

AMENDMENT

 

No provisions of this Agreement may be modified, waived, or discharged except by
a written document signed by Scott and a duly authorized Company officer. A
waiver of any conditions or provisions of this Agreement in a given instance
shall not be deemed a waiver of such conditions or provisions at any other time.

 

GENERAL TERMS

 

This Agreement and the relationship established hereby shall be governed by the
laws of the State of Texas (without regard to its conflict of laws provisions)
and any dispute or claim arising out of or relative thereto shall be heard by
the state courts located in Bexar County or federal courts located in Bexar
County, Texas. Words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires.

 

   

 

 

Very truly yours,

 

FIDES ENERGY LLC

 

 

 

Louis G. Schott

Member and Manager

 

Agreed to and accepted by:

 

Camber Energy, Inc. 

 

 



/s/ Bob Schleizer     By: Bob Schleizer           Its: Chief Financial Officer
Date: May 25, 2018      

 

 

   

 